DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the limitation of “at least one first RF-transparent exterior surface at a first 
end” is unclear with regard to which structural feature is referenced with regard to the claimed “a first end.”   Appropriate correction is required.   
With regard to claim 1, the limitation of “at least one second RF-transparent exterior surface at a 
second end” is unclear with regard to which structural feature is referenced with regard to the claimed “a second end.”   Appropriate correction is required.   
	With regard to claim 1, the limitation of “a solid state RF (SSRF) array disposed within the enclosure at a first end of the tank” should be amended to recite “a solid state … at the first end of the tank” as the earlier recited “a first end” is assumed to be the same “first end” per the written description and drawings of the present application.   Appropriate correction is required.   
With regard to claims 3-9 and 11-15, each of these rejected claims in the preamble do not 
depend from an earlier claim, instead the claims recite a figure (e.g., claim 3 recites “The SSRF water heating apparatus of FIG. 1”, which should instead recite “The SSRF water heating apparatus of claim 1….”).   Appropriate correction is required.   
With regard to claim 10, the limitation of “at least one first RF-transparent exterior surface at a first end” is unclear with regard to which structural feature is referenced with regard to the claimed “a first end.”   Appropriate correction is required.  
With regard to claim 10, the limitation of “at least one second RF-transparent exterior surface at a 
second end” is unclear with regard to which structural feature is referenced with regard to the claimed “a second end.”   Appropriate correction is required.   
With regard to claim 10, the limitation of “a solid state RF (SSRF) array disposed within the enclosure at a first end of the tank” should be amended to recite “a solid state … at the first end of the tank” as the earlier recited “a first end” is assumed to be the same “first end” per the written description and drawings of the present application.   Appropriate correction is required.   
	The remaining claims are rejected for at least the reason of their respective indirect or direct dependency from an earlier rejected claim.   

Allowable Subject Matter
Claims 1-15 would be allowed over the prior art of record if the aforementioned definiteness rejections were overcome.

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution to help expedite the processing of the instant patent application.   






	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761